DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 13-17, and 19 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends from previously canceled claim 18. For purposes of prosecution claim 19 is assumed to depend directly from claim 17 given previous claim 18 did. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke et al. US Publication 2018/0353750 (hereinafter Hetke) in view of Flaherty US Publication 2007/0106143 (hereinafter Flaherty).
Regarding claims 1 and 5, Hetke discloses a structure for neural stimulating/monitoring device (Figure 1A and [0031]) that includes an external power supply unit (element 104 which includes a power supply as per [0038], see also Figure 2A), an internal hub communicatively coupled to the external power supply unit (element 108) that is connected to it via flexible interconnect (106), each of the sensor modules comprising two three-dimensional (3D) comb sensor devices (Figures 1A, 5C, and 11A-C, which shows four individual combs with their corresponding shanks, best seen in Figure 5C) and then goes on to detail the spacing between the immediately adjacent combs (Figure 11B at D2 which can be about 2mm as per [0055]), but is silent on there being additional sensor modules with their respective flexible interconnects.
Flaherty teaches a structure for monitoring and stimulation (Figure 22 and [0010][0241] which details stimulating or sensing tissue) comprising: an external power supply unit ([0240] which details that internal unit 30 can communicate wirelessly for power to an external power supply); an internal hub communicatively coupled to the external power supply unit (element 30, see also [0240]); and a plurality of sensor modules communicatively coupled to the internal hub by a plurality of flexible interconnects (Figure 22, which shows modules 300 and 380 connected to the internal hub 30 via interconnects 320, see also [0234] which details 300 and 380can be identical or different as desired). The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to the skilled artisan before the effective filing date to include additional sensor modules as taught by Flaherty with the device of Hetke as predictable results would have ensued (increased sensing and stimulation throughout the desired tissue).
Regarding claim 7, Hetke teaches a 3D neural probe assembly that includes a flexible interconnect made of a polyimide material (element 106 at [0039]). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Flaherty, and in further view of Kinser et al. US Publication 2017/0209079 (hereinafter Kinser).
Regarding claims 2-3, Hetke is silent on the nano-patterning. Flaherty teaches altering the surface of the electrodes in a number of ways ([0016]) but is also silent on the nano-patterned features. Kinser teaches a surface modification for a sensing element for a biosensor that comprises nano-patterns (elements 19-20) including non-random topography with repeating individually articulated features including rods, cones, or annular structures (Figures 4-8 and [0044]-[0047], see also elements 19-20) that includes repeating individually articulated features that have an aspect ratio from about 1:1 to about 50:1 ([0041]), and a pitch from about 2:1 to about 20:1 ([0037]-[0039]). It would have been obvious to the skilled artisan before the effective filing date to utilize the nano-patterned features as taught by Kinser with the device of Hetke in order to allow for contact of individual neurons with the added benefit of increasing the contactable surface area without increasing the size of the overall device. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Flaherty, and in further view of Schouenborg et al. US Publication 2008/0177363 (Schouenborg).
Regarding claim 6, Hetke is silent on a coating. And though Flaherty teaches utilizing a coating ([0016]) is also silent on it being temporary or where it is located. Schouenborg teaches a multi-probe device that includes an encasing around the shanks/comb structure by a temporary coating (Figure 1 at elements 5-6 which are dissolvable materials around the shanks of the comb structure). It would have been obvious to the skilled before the effective filing date to utilize the temporary coating as taught by Schouenborg with the device of Hetke in order to aid in initial implantation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Osorio et al. US Patent 7,006,859 (hereinafter Osorio), in view of Flaherty, and in further view of Humphrey US Patent 6,171,239 (hereinafter Humphrey).
Regarding claim 8, Hetke teaches a neural stimulating/sensing device ([0031]) that includes a sensor module comprising a two-dimensional micro grid array (base of 1108) and two comb sensor devices (Figures 1A, 5C, and 11A-C) which shows four individual combs with their corresponding shanks and their respective sensing elements 304, 1010, best seen in Figures 5C and 10A-B) and then goes on to detail the spacing between the immediately adjacent combs is about 2-6mm (Figure 11B at D2 which can be up to 2mm).
Hetke is silent on the 2D micro-grid array including sensing elements. Osorio teaches a 3D neural stimulating and recording device that includes a plurality of modules (Figure 6C) with a two-dimensional (2D) micro-grid array (Figures 6E-F) comprising a plurality of first sensing elements (sensing elements 44 and 46). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional array as taught by Osorio with the device of Hetke to increase the number of sensing elements without having to greatly increase the size of the overall device (which additionally prevents additional damage to the surrounding neural tissue). 
Hetke is silent on the use of multiple modules. Flaherty discloses a three-dimensional (3D) comb sensor structure with sensing elements (129) on a plurality of sensor modules (Figure 22 elements 300 and 380). It would have been obvious to the skilled artisan before the effective filing date to duplicate the sensor modules as taught by Flaherty with the device of Hetke as predictable results would have ensued (additional sensing or stimulation), see also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) regarding duplication of parts).
Hetke is additionally silent on the logic chip being present on the module itself though suggests that housing 104 can be implanted and part of the internal system ([0038]). Humphrey teaches a neural array that includes a logic chip (element 40, 42, see also column 9 lines 32-41) coupled to the sensing elements on both the combs (of Hetke) and the 2D array (of Osorio) that controls power distribution and data interface between the array and combs (the multiplexor can control the power for the stimulation signal to each sensing element and can allow for the transfer of data from the sensing elements on both the combs and the array towards the external device). The multiplexor also can combine the sensed data streams from the sensing elements from both the combs and the array into a single stream (column 4 lines 44-50, which is being interpreted as communicatively coupled). It would have been obvious to the skilled artisan before the effective filing date to utilize the chip as taught by Humphrey with the device of Hetke in order to better control which electrodes are stimulating and which are sensing at any given time. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Osorio, Flaherty, Humphrey, and in further view of Kinser.
Regarding claims 9-11, Hetke is silent on the sensing elements including nano-patterned features. Kinser teaches the claimed features and their specifics, see the contents of rejected claims 2-4 above. It would have been obvious to the skilled artisan before the effective filing date to utilize the nano-patterned features as taught by Kinser with the device of Hetke in order to allow for contact of individual neurons with the added benefit of increasing the contactable surface area without increasing the size of the overall device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Osorio, Flaherty, and Humphrey, and in further view of Masmanidis et al. US Patent 8,355,768 (hereinafter Masmanidis). 
Regarding claim 13, Hetke discloses the combs (as mentioned above) and sensing elements (23), but is silent on them being on both sides of the combs/shaft. Masmanidis teaches a 3D neural array that includes a plurality of sensing elements on both exposed surfaces (Figure 4 at elements 202A-B, see also abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the sensing element locations as taught by Masmanidis with the device of Hetke in order to increase the sensing element count without increasing the size of the overall device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Osorio, Flaherty, Humphrey, and Kinser, as applied to claim 9, and in further view of Schouenborg. 
Regarding claim 14, Hetke is silent on the nano-patterned features and their coating. Schouenborg teaches such a coating, see contents of rejected claim 6 above. It would have been obvious to the skilled before the effective filing date to utilize the temporary coating as taught by Schouenborg with the device of Hetke in order to aid in initial implantation.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Osorio, Humphrey, and in further view of Kinser. 
Regarding claim 15, Hetke discloses a three-dimensional (3D) comb sensor structure comprising: a first comb and a second comb (as mentioned above) with a plurality of shanks (Figures 6A-8, and 11A-C which shows multiple combs with each comb including four shanks), but is silent on there being a plurality of nanorods, a logic chip, and a 2D micro-grid array (depending the interpretation of micro grid array, see alternate rejection below). 
Osorio teaches a 2d micro-grid array (as mentioned above). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional array as taught by Osorio with the device of Hetke to increase the number of sensing elements without having to greatly increase the size of the overall device (which additionally prevents additional damage to the surrounding neural tissue). 
Kinser teaches the plurality of nanorods on the sensing elements (nanorods 20P on sensing element 20S, see Figures 4-8). It would have been obvious to the skilled artisan before the effective filing date to utilize the nano-patterned features as taught by Kinser with the device of Hetke in order to allow for contact of individual neurons with the added benefit of increasing the contactable surface area without increasing the size of the overall device.
Hetke is additionally silent on the logic chip being present on the module itself though suggests that housing 104 can be implanted and part of the internal system ([0038]). Humphrey teaches a neural array that includes a logic chip (element 40, 42, see also column 9 lines 32-41) coupled to the sensing elements on both the combs (of Hetke) and the 2D array (of Osorio) that controls power distribution and data interface between the array and combs (the multiplexor can control the power for the stimulation signal to each sensing element and can allow for the transfer of data from the sensing elements on both the combs and the array towards the external device). The multiplexor also can combine the sensed data streams from the sensing elements from both the combs and the array into a single stream (column 4 lines 44-50, which is being interpreted as communicatively coupled). It would have been obvious to the skilled artisan before the effective filing date to utilize the chip as taught by Humphrey with the device of Hetke in order to better control which electrodes are stimulating and which are sensing at any given time. 
Regarding claim 16, Hetke is silent on the sensing elements including nano-patterned features. Kinser teaches the claimed features and their specifics, see the contents of rejected claims 2-4 above. It would have been obvious to the skilled artisan before the effective filing date to utilize the nano-patterned features as taught by Kinser with the device of Hetke in order to allow for contact of individual neurons with the added benefit of increasing the contactable surface area without increasing the size of the overall device.
Regarding claim 17, Hetke discloses that each of the shanks on the first and  second comb (Figures 3B and 5 at elements 22) includes a length of about 8-12mm ([0055] at D3 in Figure 11A which mentions the length being about 8 mm).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Osorio, Humphrey, and Kinser, as applied to claim 17, and in further view of Schouenborg. 
Regarding claim 19, see contents of rejected claim 6 and 14 above.
In an alternate interpretation, claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Humphrey, and in further view of Kinser. 
Regarding claim 15, Hetke discloses a three-dimensional (3D) comb sensor structure comprising: a first comb and a second comb (as mentioned above), each coupled to a two-dimensional micro-grid array (element 1108 which is a 2D micro-grid which includes an array of openings for the combs shown in Figures 5C, 6C, 7C, and 8 to be placed within; the wording of the claim does not require the sensing elements to be on the array at all), but is silent on there being a plurality of nanorods or a logic chip. 
Kinser teaches the plurality of nanorods on the sensing elements (nanorods 20P on sensing element 20S, see Figures 4-8). It would have been obvious to the skilled artisan before the effective filing date to utilize the nano-patterned features as taught by Kinser with the device of Hetke in order to allow for contact of individual neurons with the added benefit of increasing the contactable surface area without increasing the size of the overall device.
Hetke is additionally silent on the logic chip being present on the module itself though suggests that housing 104 can be implanted and part of the internal system ([0038]). Humphrey teaches a neural array that includes a logic chip (element 40, 42, see also column 9 lines 32-41) coupled to the sensing elements on both the combs (of Hetke) that controls power distribution and data interface between the array and combs (the multiplexor can control the power for the stimulation signal to each sensing element and can allow for the transfer of data from the sensing elements on both the combs and the array towards the external device). The multiplexor also can combine the sensed data streams from the sensing elements from both the combs and the array into a single stream (column 4 lines 44-50, which is being interpreted as communicatively coupled). It would have been obvious to the skilled artisan before the effective filing date to utilize the chip as taught by Humphrey with the device of Hetke in order to better control which electrodes are stimulating and which are sensing at any given time. 
Regarding claims 16-17, see above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hetke in view of Humphrey and Kinser, as applied to claim 18, and in further view of Schouenborg. 
Regarding claim 19, see contents of rejected claim 6, 14, and 19 above.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. The arguments being addressed are simply those that were filed and responded to in the after final response.
The spacing as mentioned previously is still taught by Hetke, while the plurality of modules (taught by Flaherty) at elements 300 and 380 still appear to show explicitly that the skilled artisan can include a second module as desired for additional sensing/stimulation at nearby sites. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794